Citation Nr: 1826741	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-34 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for shortness of breath/mucus of the upper airways (respiratory disorder). 

3. Entitlement to service connection for chronic fatigue syndrome. 

4. Entitlement to a higher initial for scar association with low back methicillin resistant staph aureus infection (MRSA), rated as noncompensable from June 21, 2011 and 10 percent disabling since September 30, 2014.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1976 to September 1993, and from June 2006 to November 2008, including active military service in Korea, Iraq, and Saudi Arabia.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from the February and April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas (hereinafter, Agency of Original Jurisdiction (AOJ)).  

Notably, the February 2013 AOJ rating decision granted service connection for low back MRSA scar and assigned an initial noncompensable rating effective June 21, 2011.  A February 2015 AOJ rating decision awarded a 10 percent rating effective September 30, 2014. 

The Board notes that the Veteran was scheduled for a May 2017 hearing in Waco, Texas but the Veteran submitted correspondence in May 2017 requesting to withdraw said hearing.  There are no other hearing requests of record; the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (2017).

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The issues of entitlement to service connection for chronic fatigue syndrome and respiratory problems are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. Affording the Veteran the benefit of the doubt, the Veteran's tinnitus is etiologically related to active military service.  

2. The Veteran only had one, linear, painful scar, warranting a 10 percent rating for the entire appeal period. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for a 10 percent rating MRSA scar have been met for the time period prior to September 30, 2014, but the criteria for a rating greater than 10 percent have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Service Connection - Tinnitus

The Veteran alleges that his tinnitus began in service as a result of acoustic trauma, and continued to present day.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

As an alternative to the nexus requirement, service connection may also be granted for chronic disabilities, under 38 C.F.R. § 3.303(b) (2017), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).   

In the present case, tinnitus is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if tinnitus is noted or shown in the record as the Court recently issued a decision adding tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).   

Service connection for an enumerated "chronic disease" such as sensorineural hearing loss and tinnitus, listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The Veteran claims entitlement to service connection for tinnitus.  With respect to a current disability, the Board notes that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established a current disability of tinnitus for purposes of service connection.

With respect to an in-service injury, the evidence establishes, and the Board concedes exposure to acoustic trauma by way of the Veteran's military occupational specialty as a signal support systems specialist and by way of his bronze star medal in his service personnel record reflecting combat service.  As such, an in-service event is therefore established for service connection purposes. 

The sole issue remaining before the Board is whether there is a nexus between the Veteran's current tinnitus and his in-service acoustic trauma.  The Veteran was afforded a VA audiological examination in January 2013 where the examiner noted that the Veteran reported recurrent tinnitus and alleged it was due to exposure to weapons, explosions, and scud missiles during the first and second Iraq wars.  Moreover, the Veteran reported that he only noticed the tinnitus when his surroundings were extremely quiet.  The examiner failed to provide and etiology opinion. 

An addendum opinion was sought in April 2013 where the examiner simply stated that the Veteran's tinnitus was less likely related to military service because there were no complaints of tinnitus throughout the Veteran's service treatment records.  The examiner failed to consider the Veteran's lay testimony or the notion of in-service acoustic trauma. 

In this regard, the Board finds that the Veteran's testimony regarding continued symptoms of tinnitus since service, to be competent and credible evidence weighing positively on the claim, particularly in light of his service personnel record. 

Therefore, resolving all doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's current reports of tinnitus sufficient for purposes of establishing continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  

Accordingly, resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 C.F.R. § 3.102 (2017).  See also 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Increased Rating- Scar

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49(1990). 

The Veteran's scar disability is rated under Diagnostic Code 7804.  Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (1) for that code states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. §4.118, Diagnostic Code 7804 (2017). 

Historically, the Veteran developed an MSRA infection in service which required surgical drainage and debridement.  On his initial VA examination in 2013, the examiner noted that the MSRA infection had not returned and was inactive.  The Veteran had a residual scar which was reported as not painful or unstable.

On the Veteran's September 2014 substantive appeal he alleged that his scar was painful.  The Veteran underwent a full VA examination in January 2015, where he was assessed with a 2cm x 1 cm linear scar on his posterior trunk.  The Veteran reported the scar being painful; manifesting a slight tingling sensation however the examiner confirmed that the scar was not unstable at any point.  The scar also did not result in any limitation of function of any part.

Consequently, as the Veteran only has one scar, which was found to be painful on his January 2015 examination which took a history of his description of scar pain and tingling sensation which interfered with his ability to keep out.  The earlier examination in 2013 did not include this descriptive history, and there is no showing of a worsening of the scar during the appeal period.  As such, the Board finds that the Veteran has manifested one painful scar for the entire appeal period warranting a 10 percent rating for the entire appeal period.

However, without having additional scars, the higher 20 percent rating is not warranted under Diagnostic Code 7804.  The January 2015 VA examiner also found that this scar did not result in any limitation of part affected.  The Veteran only describes pain limiting his ability to keep up, but not resulting in limitation of motion.  As such, the criteria for a separate rating under Diagnostic Code 7805 (other disabling effects not considered in Diagnostic Codes 7800-04).  The scar, which is 2 cm by 1 cm, also does not involve an area warranting a separate rating under Diagnostic Code 7801 (area of at least 39 square centimeters) or Diagnostic Code 7802 (144 square inches).  The criteria of Diagnostic Code 7800 do not apply as the scar is not located in the area of the head, face or neck.  

As the preponderance of the evidence is against the Veteran's claim for a higher rating still, the benefit-of-the-doubt rule does not apply.  38 U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, entitlement to a rating 10 percent, but no higher, for a low back MRSA scar is granted for the entire appeal period.  38 C.F.R. § 3.321, Diagnostic Code 7804. 


ORDER

Entitlement to service connection for tinnitus is granted. 

Entitlement to a 10 percent rating for the period prior to September 30, 2014 for a low back MRSA scar is granted, but rating greater than 10 percent is denied. 


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that his respiratory issues are due to smoke from burning oil wells in Saudi Arabia.  In this regard, the January 2013 VA examiner determined that the Veteran's respiratory condition of shortness of breath/mucus congestion is less likely related to service because his service treatment records do not show treatment for chronic shortness of breath or respiratory tract infections, despite the Veteran's constant report of upper respiratory infections, colds, and reported instances of shortness of breath in service.  The examiner attributed the Veteran's symptoms to allergies or GERD.  

The March 2015 private treatment records reflect that the Veteran's chest X-ray showed minimal scarring in the lungs without the presence of nodules.  The Veteran complained of shortness of breath and globus sensation, as well as changes in voice and continuous throat clearing.  The Veteran submitted an April 2015 statement alleging his scarring on the lungs is directly due to exposure to smoke in Southwest Asia.  As such, the Veteran should be afforded a VA examination in connection with this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (holding, in relevant part, that in order to trigger VA's duty to provide an examination or obtain an opinion, there must be insufficient evidence to decide the case); see also 38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's claim for chronic fatigue syndrome, the Board notes that the Veteran is already service-connected for fibromyalgia.  On examination in September 2015, the Veteran reported symptoms of fatigue, headache, depression, and widespread joint pain, which limited his ability to work.  However, the record is void of evidence distinguishing the Veteran's manifestations and symptoms of his chronic fatigue syndrome with those as due to his fibromyalgia which are already service-connected.  Additionally, the Board must consider whether service connection is warranted on a secondary basis if the Veteran's fibromyalgia caused or aggravated his chronic fatigue syndrome and associated symptoms.  As such an additional medical examination is warranted.  Id. 




Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding VA and private treatment records.

2. Afford the Veteran appropriate VA examinations to determine the nature and etiology of his claimed respiratory and chronic fatigue syndrome disabilities. 

The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed conditions had their onset or are etiologically related to the Veteran's period of active service, with discussion of the environmental hazards of the Gulf War, specifically the burning oil wells of Saudi Arabia. 

The examiner is asked to differentiate the symptoms the Veteran experienced as a result of his chronic fatigue syndrome from fibromyalgia and determine whether his diagnosed chronic fatigue syndrome is a separate and distinct disability.  

If so, the examiner is also asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's chronic fatigue syndrome is proximately due to, or the result of his service-connected fibromyalgia.  If not proximately due to or the result of his fibromyalgia, the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that chronic fatigue syndrome is aggravated beyond the natural progress of the disability by his fibromyalgia.  

In the instant matter, aggravation means any increase in severity beyond the natural progression of the claimed condition that is proximately due to or the result of the Veteran's service-connected disability, including stress, symptoms and medication of his fibromyalgia. 

The examiner is also requested to specifically consider report of upper respiratory infections, colds, and reported instances of shortness of breath in service and the March 2015 private treatment records reflecting that the Veteran's chest X-ray showed minimal scarring in the lungs without the presence of nodules, and that the Veteran complained of shortness of breath and globus sensation, as well as changes in voice and continuous throat clearing.  

A complete rationale must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3. Thereafter, the AOJ should readjudicate the remanded issue(s).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


